DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is independent claim.
Claims 1-10 are pending in this application.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 12/02/2021 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP §609.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claims do not amount to significantly more than an abstract idea.
Regarding claim 1, the claim recites language of: 
“a. information identifying a plurality of existing wells and including well A in the defined oil field by location and physical characteristics, 
b. well logging data derived from a plurality of logging devices obtained during the drilling of, and associated in the databases with each of the wells in the defined oil field, and 
c. the location of at least one top pick for each well in the defined oil field, the method comprising the steps of 
i. specifying the linear dimension between the upper and lower bounds of a correlation window that defines a region above and below the location of the well A selected top pick for which region well logging data is available for analysis in the indexed databases, the well logging data being that derived from each of the plurality of logging devices produced during the drilling of well A; 
ii. collecting the data from the correlation window for each of the plurality of logs for well A and for all other of the plurality of wells; 25AFS: 216,616 (SA3194) 
iii. calculating the Pearson Correlation Coefficient for each of the logs for well A, and for all other of the plurality of wells in the defined oil field in accordance with equation (1);
 iv. for each of the plurality of wells, determining a Well Correlation Score for each log in comparison with the logs from the plurality of wells in accordance with equation (2) to provide a Well Correlation Score; 
v. preparing a matrix of the Well Correlation Scores for each of the logs and each of the plurality of wells in accordance with equation (3) to provide a Log Correlation Score for each of the respective logs across all of the plurality of wells; 
vi. comparing each Log Correlation Score to a predetermined threshold value and excluding any log that is less than the threshold value from subsequent analyses, where the remainder of the logs having a Log Correlation Score equal to, or greater than the threshold value are designated representative logs; 
vii. summing the Log Correlation Scores for all representative logs and dividing the sum by the total number of representative logs in accordance with equation (4) to obtain a Top Correlation Score for each log for each of the plurality of wells; and 26AFS: 216,616 (SA3194) 
viii. listing the values of the Top Correlation Scores for each of the wells in descending numerical order to thereby provide a ranking of the relative reliability of the location of the formation top picks for each of the plurality wells, including well A.”

A/ Analysis under Step 2A, Prong I:
The step of “determining a Well Correlation Score…”, “specifying the linear dimension…”, “preparing a matrix…”, “comparing each Log Correlation Score…”, and “listing the values…”, as drafted, is processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mental concepts performed in the mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computing component(s) (e.g., the “a plurality of logging devices”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), Part III).  Next, the step of “calculating the Pearson Correlation Coefficient…,” and “summing the Log Correlation Scores…”, in the context of this claim, encompasses the mathematically relationships, formulas/equations, and calculations (see the Applicant’s spec., pages 7, 19-20, and 22 (pars. (13), (42), (44), and (49)) that falls within the “Mathematical Concepts” grouping of abstract ideas (see MPEP §2106.04(a)(2), part I).
B/ Analysis under Step 2A, Prong II, and 2B:
Regarding claim 1, the remaining limitations do not integrate the judicial exception into a practical application. For instance, claim 1 recites additional element “a plurality of logging devices” as computing components and are being only used as a tool.  Next, the additional limitations of “a. information identifying a plurality of existing wells and including well A in the defined oil field by location and physical characteristics, b. well logging data derived from a plurality of logging devices obtained during the drilling of, and associated in the databases with each of the wells in the defined oil field, and c. the location of at least one top pick for each well in the defined oil field” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Plus, the step of “collecting the data from the correlation window…” represents an insignificant extra solution activity because this step including in the claims as the computing functions for quantifying the relative quality of a selected formation top picks for a specific well A in the defined oil field. As such, these additional limitations do not integrate into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.04(a)-(h)).
Furthermore, independent claim 1 does not include additional elements or limitations beyond the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a plurality of logging device” is the generic computing components and are being only used as a tool. Next, the additional limitations of “a. information identifying a plurality of existing wells and including well A in the defined oil field by location and physical characteristics, b. well logging data derived from a plurality of logging devices obtained during the drilling of, and associated in the databases with each of the wells in the defined oil field, and c. the location of at least one top pick for each well in the defined oil field” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Also, the claim recites additional step of “collecting the data from the correlation window…” represents an insignificant extra solution activity because these additional steps including in the claims as the computing functions for quantifying the relative quality of a selected formation top picks for a specific well A in the defined oil field, which does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering data, see Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). These collective functions merely provide conventional computer implementation. See MPEP 2106.05(d).
For the at least above reasons, independent claim 1 is not patented eligibility.

Claims 2-10 depend on independent claim 1 and include all the limitations of claim 1; and hence, claims 2-10 recite the same as being the above abstract idea as well.
Regarding claim 2, the claim recites additional limitation of “the plurality of wells comprises at least three wells located in the defined oil field” which is not integrated into a practical application. The claim language provides only further definition of the abstract idea in claim 1, such that does not amount to significantly more. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered both individually and as an ordered combination, does not amount to significantly more than the abstract idea.. 

Regarding claim 3, the claim recites additional limitation of “the logging devices include logging tools for collecting gamma ray data, porosity data, density data” which is not integrated into a practical application. The claim language provides only further definition of “the logging devices including logging tool” as a generic computing component and is being only used as a tool for “collecting gamma ray data, porosity data, density data” that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. For these reasons, the additional limitations/elements in the claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites further additional limitation of “the linear dimension of the correlation window is determined based on predetermined criteria including well log data from producing wells in the defined oil field for which the actual formation top of a hydrocarbon-bearing stratum has been determined by direct observation of the onset of produced hydrocarbons” which are not integrate the judicial exception into a practical application. The additional limitations of “determined… determined…”, as drafted, is a mental process performing in the mind that falls in the “Mental Processes” grouping of abstract ideas. For these reasons, the additional limitations/elements in the claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 5, the claim recites further additional limitation of “the linear dimension of the correlation window is from one to ten feet” which are not integrate the judicial exception into a practical application. The claim language provides only further definition of the abstract idea in claim 1. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered both individually and as an ordered combination, does not amount to significantly more than the abstract idea.

Regarding claims 6 and 7, the claims recite additional limitations of “the threshold value of the Well Correlation Score in step c.vi is 0.7” and “the threshold value of the Log Correlation Score in step c.vii is 0.7” which are not integrate the judicial exception into a practical application. The claim language provides only further definition of the abstract idea in claim 1. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered both individually and as an ordered combination, does not amount to significantly more than the abstract idea.

Regarding claim 8, the claim recites additional limitations of “the indexed database includes logging data corresponding to the known location of one or more top picks identified when a well in the defined oil field was put into production” which is not integrated the judicial exception into a practical application. The claim language provides only further definition of the abstract idea in claim 1. Plus, the step of “logging data…” represents an insignificant extra solution activity because these additional steps including in the claims as the computing functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering data, see Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered both individually and as an ordered combination, does not amount to significantly more than the abstract idea.

 Regarding claim 9, the claim recites additional limitations of “the Top Correlation Score for the top picks is recalculated periodically for the wells in the defined oil field that have not been put into production, where the indexed databases include data from production records of actual formation tops of wells put into production in the interim”, as drafted, are a process related to the mathematical relationships, e.g., calculations that falls in the “Mathematical Concepts” grouping of abstract idea (see MPEP 2106.(a)(2), Part I).  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered both individually and as an ordered combination, does not amount to significantly more than the abstract idea.

Regarding claim 10, the claim recites additional limitations “a. establishing a minimum value for the Top Correlation Score as determined by equation (4) and identifying low scoring wells having a Top Correlation Score that is lower than the minimum value; 28AFS: 216,616 (SA3194) b. iteratively varying the location of each of the top picks for each well by applying an optimization program that varies the size of the Correlation Window within a predetermined variable range of upper and lower bounds; c. calculating the Well Correlation Score and the Log Correlation Score for each location in the iterative process; d. calculating a new Top Correlation Score for each iterative location; e. comparing each new Top Correlation Score for each of the low scoring wells, and terminating the iterative process when either of the following occurs: i. the value of the Top Correlation Score is maximized for the location, or ii. a minimum threshold is reached for the changes in the depth of the location of a top; f. recording the revised Top Correlation Score and location of the top pick for the well in the database” which is not integrated the judicial exception into a practical application.  The additional step of “identifying…”, as drafted, is a mental process for performing in the mind which falls in the “Mental Processes” grouping of abstract ideas.  Next, the additional steps of “calculating…” and “calculating…” are processes related to the mathematical relationships, e.g., equations/formulas and calculations, which fall in the “Mathematical Concepts” grouping of abstract ideas. Also, the additional steps of “establishing…” and “comparing…”, as drafted, are mental processes being perform in the mind (e.g., observation, evaluation, etc.) that falls in the “Mental Processes” grouping of abstract ideas.  The further additional steps of  “varying…”, “terminating…”, “is reached…” and “recording…” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered both individually and as an ordered combination, does not amount to significantly more than the abstract idea.

For at least above reasons, claims 1-10 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Allowable over Prior Art 
The claims 1-10 have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-10 are allowable if the claims will amended to overcome the above claim rejections under 35 U.S.C. §101, and 35 U.S.C. §112, 2nd paragraph.

Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169